Allowable Subject Matter
Claims 1, 2, 5-19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “based on a determination that the item should be packaged individually, determining that the next task is the packing task; or based on a determination that the item should not be packaged
individually, determining that the next task is the sorting task” 
 	The present invention discloses a system and method for managing logistics.  The allowable feature of “based on a determination that the item should be packaged individually, determining that the next task is the packing task; or based on a determination that the item should not be packaged individually, determining that the next task is the sorting task” is not disclosed by any prior art reference.  The closest prior art, Battles et al (US 9751693 B1), discloses a system and method for automated item sortation and consolidation of items of a consolidation set.  The next closest prior art, Lyon (US 20140291112 Al), discloses a warehouse conveyor system that includes an input conveyor path for conveying a parcel toward an inventory picking area, an input conveyor switch that can divert the parcel from the input conveyor path to a predetermined pick zone for fulfillment, and an output conveyor path can convey the parcel from the pick zone after fulfillment.  The next closest prior art, Russell (US 20200376668 A1) discloses a robotic pack station that automates the transfer of items from a tote or bin to a shipping container such as a box in a warehouse, storage or sales facility.  The next closest prior art, Post (US 20190016533 Al) discloses system and method that initially inducts a group of totes into an initial picking station by scanning a tote identifier for each tote in the group, assigning a product order to each tote in the inducted group of totes, such that matching a product in the picking station with the order causes a light to be illuminated adjacent to the corresponding product needed to fulfill the order. However, Walker et al, Campbell et al, Baggett et al, and Hornick et al all fail to disclose the feature of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

March 8, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628